Citation Nr: 0013141	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for pleurisy, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty service from November 1942 
to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the veteran 
a compensable disability rating for service-connected 
pleurisy.

During the pendency of this appeal, the RO rendered a 
determination increasing the veteran's disability rating for 
pleurisy to 10 percent, effective in May 15, 1997.  Inasmuch 
as the veteran has continued to express dissatisfaction with 
the 10 percent disability rating, has otherwise not withdrawn 
his appeal, and in light of the fact that the maximum 
schedular disability rating has not been assigned to date, 
the appeal for the assignment of an increased rating for 
pleurisy continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The veteran's pulmonary disability is symptomatic of a 
combination of service-connected pleurisy (resulting in 
restrictive lung disease), non-service-connected obstructive 
lung disease, and non-service-connected cardiovascular 
disease; therefore, the veteran's pleurisy is not productive 
of more than an Fev-1 is 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 88 percent 
predicted.    





CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for pleurisy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, 
Diagnostic Code 6845 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records (SMRs), 
VA examinations, hospital discharge summaries, treatment 
records, an expert medical opinion, as well as the veteran's 
written statements and RO hearing testimony, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was initially granted service connection for 
pleurisy pursuant to an April 1946 rating decision, which 
also assigned a noncompensable disability rating.  As noted 
earlier, a March 1998 RO determination increased the 
veteran's rating to 10 percent, effective May 15, 1997.  This 
disability rating has remained in effect ever since.  

Treatment records dated for the period March 1997 to August 
1997 show that the veteran was seen and treated for various 
cardio-pulmonary ailments.  

VA hospital discharge summaries dated in September 1997 and 
November 1997 shows that the veteran was diagnosed with 
various cardiovascular diseases.  

A December 1997 VA hospital discharge summary states that the 
veteran had complained of pleuritic-type chest pain for the 
previous 24 hours. The diagnoses included the following: 
pleurisy, uncertain cause; history of coronary artery 
disease, status post myocardial infarction; congestive heart 
failure with an ejection fraction of 38 percent; chronic 
obstructive pulmonary disease; hypertension; and 
hypercholesterolemia.  

A January 1996 VA hospital discharge summary recites the 
veteran's complaints of having a cough for two weeks, with 
yellow phlegm and shortness of breath.  Objectively, there 
was bilateral basal crepitus and slight wheezing.  There were 
very discrete rhonchi on the left side.  It was noted that a 
pulmonary function test conducted during the hospitalization 
revealed an impression of mild obstructive airway disease, 
restriction superimposed.  The diagnoses included upper 
respiratory tract infection, obstructive airway disease - 
mild (restriction superimposed), chronic heart failure 
secondary to coronary artery disease, status post myocardial 
infarction, hypertension, and hypercholesterolemia.  

A February 1998 VA pulmonary function test recorded the 
forced expiratory volume in one second (FEV-1) to be 74 
percent predicted, forced vital capacity (FVC) to be 92 
percent predicted, and FEV-1/FVC to be 63 percent.  The 
examiner stated that these indicators, among others, revealed 
airway obstruction.  The diagnosis was mild obstructive 
airways disease.  A contemporaneous VA February 1998 
pulmonary examination reviewed the findings of the above 
pulmonary function test.  The diagnosis consisted of a 
history of pleuritic chest pain, currently not found, and 
pleural thickening in the right hemithorax.  

A June 1998 VA expert medical opinion states that the expert 
was "asked to render and opinion as to what pulmonary 
function test (FEV1 or FEV1/FVC) more accurately reflects the 
level of disability associated with pleurisy."  The expert 
explained that pleurisy is defined as inflammation of the 
pleura that can produce thickening of the pleura and may 
restrict expansion of the lungs, producing restrictive lung 
disease.  It was further explained that restrictive lung 
disease can be identified on spirometric pulmonary function 
testing by a reduction in the FVC, or most definitively 
diagnosed by demonstration of reduced total lung capacity 
(TLC) and residual volume (RV) on measurement of lung 
volumes; however, in purely restrictive lung disease, the 
ratio of the FEV-1 to the FVC (FEV-1/FVC) should be normal or 
increased (70 percent or higher).  Thus, the expert points 
out that the schedular criteria for rating restrictive air 
disease is incorrect; rather, that schedular criteria is 
appropriate for obstructive airway disease.  The expert also 
notes that the veteran reported complaints of intermittent 
symptoms of pleurisy, which was relieved with sublingual 
nitroglycerin.  It was opined that "[t]his fact combined 
with objective evidence of significant cardiac disease 
suggests that [the veteran's] pleurisy may in fact be 
equivalent to angina."  From a review of the record, it was 
unclear to the expert whether there was pleuritic pain 
emanating from the pleural thickening in the right hemithorax 
noted in February 1998, as opposed to cardiac pain that would 
arise from the left side of the chest.  Moreover, the expert 
states that the February 1998 spirometry "reveals mild 
obstructive lung disease; the FVC was within normal range, 
indicating no significant restrictive disease."  Finally, 
the expert states that "[f]rom the information provided, I 
suspect that this [veteran's] worsening shortness of breath 
with exertion arises from his underlying cardiac disease with 
congestive heart failure combined with his mild obstructive 
disease.  The data provided do not indicate significant 
restrictive disease." 

An August 1998 VA discharge summary states that the veteran 
complained of paroxysmal orthopnea and epigastric discomfort, 
for which he had been taking nitroglycerin.  It was noted 
that the veteran was seen about a month prior and treated for 
pleurisy.  An examination of the chest revealed equal lung 
expansions, good respiratory movement, and resonant upon 
percussion.  Breath sounds were clear, with negative crackles 
or rales.  A chest X-ray showed no active disease or 
pulmonary infiltrates.  The diagnoses were epigastric 
discomfort secondary to pleurisy, and pleurisy.  Other 
pertinent diagnoses noted, but not treated, were as follows: 
coronary atherosclerosis; chronic airway obstructive disease; 
congestive heart disease; hypertension; old myocardial 
infarction; status post percutaneous transluminal coronary 
angioplasty. 

The Board has also considered the veteran's variously dated 
written statements and his August 1998 RO hearing testimony.  
The RO hearing transcript reflects the veteran's contention 
that he should be afforded an increased disability rating 
based on the FEV-1/FVC reading of 63 percent listed in the 
February 1998 VA pulmonary function test.  

The RO rated the veteran's disability under 38 C.F.R. § 4.97, 
Diagnostic Code 6845, as the restrictive lung disease of 
chronic pleural effusion or fibrosis.  Under this regulation, 
which provides for a general rating formula, a 10 percent 
disability rating is assignable if FEV-1 is 71 to 80 percent 
predicted, or; if there is an FEV-1/FVC of 71 to 80 percent, 
or; if DLCO (SB) is 66 to 88 percent predicted.  A 30 percent 
disability rating is assignable if Fev-1 is 56 to 70 percent 
predicted, or; there is an FEV-1/FVC of 56 to 70 percent, or; 
if DLCO (SB) is 56 to 65 percent predicted.  

The June 1998 VA expert opinion explained that pleurisy is 
productive of restrictive lung disease, but not obstructive 
lung disease.  Furthermore, the expert opinion calls into 
question the validity of the general rating formula assigned 
to Diagnostic Code 6845 as a means of rating restrictive lung 
disease, and opines that the application of Diagnostic Code 
6845 to the veteran's disability is inappropriate.  The VA 
expert's opinion that the general rating formula for 
Diagnostic Code 6845 is actually an appropriate means of 
rating obstructive lung disease is supported by the medical 
evidence of record, which demonstrates that the veteran 
suffers from obstructive lung disease.  Indeed, the diagnosis 
listed on the February 1998 VA pulmonary function test was 
mild obstructive airways disease.  In any case, the VA 
medical expert is of the opinion that there was little or no 
medical evidence of record showing that the veteran manifests 
any significant restrictive lung disease, due to pleurisy or 
any other ailment.  The VA expert also opines that the 
veteran's diagnosed cardiovascular disease is a contributory 
factor to the veteran's pulmonary dysfunction.

Therefore, although the pulmonary function test reveals an 
FEV-1/FVC of 63 percent, a reading that falls within the 
schedular criteria for a 30 percent disability rating under 
Diagnostic Code 6845, a 30 percent rating nevertheless 
remains unwarranted.  The Board comes to this conclusion 
because the medical evidence shows that the veteran is also 
diagnosed with the non-service-connected disabilities of 
obstructive pulmonary disease and cardiovascular disease, 
each of which result in pulmonary dysfunction that is 
separate, and more severe, than his service-connected 
pleurisy (which is consistent with restrictive lung disease). 

The Board notes that the June 1998 VA expert opinion suggests 
that FVC readings, taken alone, would be an appropriate 
indicator for the existence and severity of restrictive lung 
disease.  The expert observes, however, that "the FVC was 
within normal range, indicating no significant restrictive 
disease."  Indeed, the February 1998 pulmonary function test 
revealed an FVC of 91 percent predicted.  A review of 
38 C.F.R. § 4.97 reveals that the general rating formula for 
interstitial lung disease, which encompasses Diagnostic Codes 
6825-33, uses FVC readings to determine the appropriate 
disability rating.  Under the interstitial lung disease 
general rating formula, the minimum 10 percent rating 
requires FVC readings of 75 to 80 percent predicted.  Thus, 
even if the veteran's disability is rated by analogy as 
interstitial lung disease, a disability rating in excess of 
10 percent is not warranted. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for pleurisy.

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

The veteran's claim for a disability rating in excess of 10 
percent for pleurisy is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

